     ELLEN F. ROSENBLUM
     Attorney General
     CARLA A. SCOTT #054725
     Senior Assistant Attorney General
     Department of Justice
     100 SW Market Street
     Portland, OR 97201
     Telephone: (971) 673-1880
     Fax: (971) 673-5000
     Email: Carla.A.Scott@doj.state.or.us

     Attorneys for Defendants Governor Kate Brown, Paul Mather and Katy Coba




                                   IN THE UNITED STATES DISTRICT COURT

                                        FOR THE DISTRICT OF OREGON

                                            PORTLAND DIVISION



     COLLEEN STROEDER,                                       Case No. 3:19-cv-01181-BR

                      Plaintiff,                             DECLARATION OF NETTIE PYE IN
                                                             SUPPORT OF STATE DEFENDANTS'
                                                             MOTION TO DISMISS
              v.

     SERVICE EMPLOYEES INTERNATIONAL
     UNION LOCAL 503, OREGON PUBLIC
     EMPLOYEES UNION; KATE BROWN, in
     her official capacity as governor of Oregon,
     PAUL MATHER, in his official capacity as
     acting director of the Oregon Department of
     Transportation and KATY COBA, in her
     official capacity as director of the Oregon
     Department of Administrative Services,

                      Defendants.


              I, Nettie Pye, declare:



Page 1 -   DECLARATION OF NETTIE PYE IN SUPPORT OF STATE DEFENDANTS' MOTION
           TO DISMISS
           CAS/a3m/9891219-v1
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
    1.      I am a State Labor Relations Manager for the State of Oregon and am employed by the

    Oregon Department of Administrative Services ("DAS").

    2.      I make this declaration based upon a combination of personal knowledge and in reliance

    upon records which are regularly maintained by the State of Oregon in the ordinary course of

    business.

    3.      Plaintiff Colleen Stroeder is an executive support specialist for the Oregon Depai tment of

    Transportation ("ODOT").

    4.      DAS receives a Membership File from Service Employees International Union Local

    503, Oregon Public Employees Union ("SEIU") on a monthly basis, which includes SEIU's

    instructions on adding, maintaining, or ending dues deductions for employees represented by

    SEIU. Once received, DAS distributes the file to agencies for processing.

    5.      On August 20, 2019, SEIU instructed DAS through the SEIU Membership File to cease

    deducting union dues from Ms. Stroeder's paychecks. DAS distributed that information to

    ODOT who has followed that instruction. Union-related dues will not be deducted again from

    Ms. Stroeder's paychecks in connection with her employment with ODOT unless she rejoins

    SEIU and SEIU instructs DAS to begin withholding dues from her paycheck.

            I hereby declare that the above statement is true to the best of my knowledge and

    belief, and that I understand it is made for use as evidence in court and is subject to penalty

    for perjury.

            EXECUTED on October 15, 2019.




Page 2 - DECLARATION OF NETTIE PYE IN SUPPORT OF STATE DEFENDANTS' MOTION
          TO DISMISS
         CAS/a3m/9891219-v1
                                                  Department of Justice
                                                  100 SW Market Street
                                                   Portland, OR 97201
                                          (971) 673-1880 / Fax: (971) 673-5000
